DOWDELL, C. J.
This is an action for damages for failure to deliver a telegraphic message. The evidence showed that the message related to a car of brick, and was as follows: “7-27-07. To A. C. Crawford, Sampson, Ala.: You can unload brick, everything O. K. Unload Monday. Guilford & Deal.” In addition to this particular car load of brick, for which damages are claimed on account of the loss of sale of same to Crawford by reason of the' nondelivery of the telegram, the/plaintiffs claimed damages in the loss of the sale of 150,000 other brick which Crawford had agreed to purchase of them conditionally upon his getting the particular car load. The only error assigned on the record is based on exception reserved to a certain part of the court’s oral charge to the jury, set out in the record, and which related to the measure of damages recoverable under the facts of the case.
No reference is made in the telegram to the sale of ■150,000 brick that would put the defendant company on notice of the existence of any such contract between plaintiff and Crawford, nor is there any pretense in the evidence that such fact was communicated to the agent of the telegraph company. These were special circumstances collateral to the contract with the company in the transmission of the message, and unless known or *4communicated to the defendant, or its agent, could not be made the basis of special damages for the nondelivery of the telegram in question. This principal finds -support in the case of Daughtery v. Am. Tel Co., 75 Ala. 168, 51 Am. Rep. 435, and 89 Ala. 191, 7 South. 660, and in W. U. T. Co. v. Way, 83 Ala. 542, 4 South. 844, cited by counsel for appellant. The paid of the oral charge of the court, excepted to, correctly stated the law under the undisputed evidence as to recoverable damages.
This being the only question in the case, and there being no error shown, the judgment is affirmed.
Affirmed.
Stmpson, Mayfield and Sayre, JJ., concur. ,